Citation Nr: 0916479	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
undiagnosed illness manifested by sleep disturbances.

2.  Entitlement to service connection for undiagnosed illness 
manifested by sleep disturbances.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
undiagnosed illness manifested by gastrointestinal signs or 
symptoms.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
undiagnosed illness manifested by blood in the urine.

5.  Entitlement to service connection for undiagnosed illness 
manifested by blood in the urine, including signs or symptoms 
of a kidney disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
undiagnosed illness manifested by anxiety or other 
neuropsychological signs or symptoms.

7.  Entitlement to service connection for undiagnosed illness 
manifested by anxiety or other neuropsychological signs or 
symptoms.

8.  Entitlement to service connection for undiagnosed illness 
manifested by anemia.

9.  Entitlement to service connection for undiagnosed illness 
manifested by chronic fatigue and weakness.

10.  Entitlement to service connection for undiagnosed 
illness manifested by weight gain.

11.  Entitlement to service connection for undiagnosed 
illness manifested by muscle tingling.

12.  Entitlement to service connection for undiagnosed 
illness manifested by chronic thirst and dry mouth.

13.  Entitlement to service connection for undiagnosed 
illness manifested by chronic headaches.

14.  Entitlement to service connection for undiagnosed 
illness manifested by blackouts.

15.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

16.  Entitlement to special monthly compensation for erectile 
dysfunction.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from May 1988 to May 
1993.  He claims service in Southwest Asia.  

As a preliminary matter, the Board notes that the following 
information serves to confirm that the Veteran is a Persian 
Gulf War veteran.  He was assigned to the USS Austin (LPD 4) 
from September 1988 to May 1993.  On March 1, 1991, he was 
awarded the Southwest Asia Service Medal for service aboard 
LPD 4 and on April 23, 1991, he earned the Sea Service 
Deployment Ribbon.  On May 29, 2003, LPD-4 returned home from 
support of Operations Enduring Freedom and Iraqi Freedom.  
According to 38 C.F.R. § 3.317 (d) (2008), service in the 
Southwest Asia theater of operations includes service in the 
Persian Gulf, the Arabian Sea, and the Gulf of Aden.  
Resolving any remaining doubt in favor of the Veteran, 
because his ship served in support of Operations Enduring 
Freedom and Iraqi Freedom and he earned the Southwest Asia 
Service Medal, the Veteran is a Persian Gulf veteran, within 
the meaning of 38 C.F.R. § 3.317 (2008).  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that reopened and denied a claim for service 
connection for sleep disturbance, which was characterized in 
that decision as "trouble sleeping."  That decision also 
reopened and denied claims for service connection for 
gastrointestinal problems, blood in the urine, and for an 
anxiety disorder.  

This appeal also arises from an August 2006 RO rating 
decision that denied an application to reopen a claim for 
service connection for headaches with blackouts.  The 
decision also denied service connection for kidney problems 
and pain, anemia, weight gain, tinnitus, hypercholesterol, 
chronic fatigue and weakness, chronic thirst and dry mouth, 
impotence, and PTSD), and denied special monthly compensation 
based on loss of use of a creative organ.  The Veteran's 
notice of disagreement (NOD) did not include disagreement 
with denial of service connection for tinnitus or 
hypercholesterol.  Therefore, those claims are not before the 
Board.  

The Veteran withdrew his hearing requests in June 2006 and 
again in December 2008.  

Service connection for PTSD, service connection for any 
undiagnosed mental illness manifested by anxiety, memory 
loss, and difficulty concentrating, service connection for 
anemia, service connection for undiagnosed illness manifested 
by weight gain, service connection for undiagnosed illness 
manifested by chronic thirst or dry mouth, service connection 
for undiagnosed illness manifested by blackouts, and 
entitlement to special monthly compensation for erectile 
dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of May 2003, the RO denied an 
application to reopen claims of entitlement to service 
connection for undiagnosed illness manifested by sleep 
disorder, for undiagnosed illness manifested by 
gastrointestinal signs or signs or symptoms, for undiagnosed 
illness manifested by blood in the urine, and for undiagnosed 
illness manifested by anxiety disorder with difficulty 
concentrating and memory problems and properly notified the 
Veteran of that decision.  

2.  The Veteran submitted an untimely substantive appeal to 
the May 2003 rating decision and it became final.

3.  Evidence received at the RO since the May 2003 rating 
decision raises a reasonable possibility of substantiating 
the claims for service connection for undiagnosed illnesses 
manifested by sleep disturbance, blood in the urine, and 
anxiety or other psychiatric signs or symptoms.  

4.  Evidence received at the RO since the May 2003 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for 
undiagnosed illness manifested by gastrointestinal signs or 
symptoms.  

5.  A chronic disability manifested by blood in the urine, 
including signs or symptoms of a kidney disorder, due to 
undiagnosed illness has been manifested to a degree of 10 
percent since the Veteran returned from Southwest Asia. 

6.  A chronic disability manifested by sleep disturbances due 
to undiagnosed illness has been manifested to a degree of 10 
percent since the Veteran returned from Southwest Asia.  

7.  A chronic disability manifested by fatigue and weakness 
due to undiagnosed illness has been manifested to a degree of 
10 percent since the Veteran returned from Southwest Asia.  

8.  A chronic disability manifested by muscle tingling due to 
undiagnosed illness has been manifested to a degree of 10 
percent since the Veteran returned from Southwest Asia.  

9.  A chronic disability manifested by headaches due to 
undiagnosed illness has been manifested to a degree of 10 
percent since the Veteran returned from Southwest Asia.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied an application 
to reopen claims of entitlement to service connection for 
undiagnosed illness manifested by sleep problems, for 
undiagnosed illness manifested by gastrointestinal signs or 
symptoms, and for undiagnosed illness manifested by blood in 
the urine, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for undiagnosed illnesses 
manifested by sleep problems, blood in the urine, and for 
anxiety disorder with difficulty concentrating and memory 
problems and those claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for undiagnosed illness 
manifested by gastrointestinal signs and symptoms and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

4.  A chronic disability manifested by blood in the urine, 
including signs or symptoms of a kidney disorder due to 
undiagnosed illness, is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).

5.  A chronic disability manifested by sleep disturbances due 
to undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).

6.  A chronic disability manifested by fatigue and weakness 
due to undiagnosed illness is presumed to have been incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).

7.  A chronic disability manifested by muscle tingling due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).

8.  A chronic disability manifested by headaches due to 
undiagnosed illness is presumed to have been incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1118, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify the claimant and his 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that 
VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, initial notice was provided in a May 
2002 letter, in two more letters issued in March 2003, in 
letters issued in April and December 2004, January and 
November 2005, and in two March 2006 letters.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of a claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  A March 2006 notice letter provides 
the Veteran with notice of these elements.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, VA must look at the bases for the denial in the 
prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  This notice was specifically provided in letters 
sent to the Veteran in April 2004 and in January 2005.  
Adequate notice has been provided, as VA has informed the 
claimant of the evidence needed to reopen the claims and to 
establish service connection that was found insufficient in 
the previous denial.  

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes assisting the claimant in 
obtaining service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has obtained VA compensation examination reports and 
outpatient treatment reports.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence for Service Connection for 
Undiagnosed Illness Manifested by Sleep Disturbance

In pertinent part of an April 1999-issued rating decision, 
the RO denied service connection for sleeping trouble due to 
undiagnosed illness.  The Veteran and his representative were 
notified of the decision in a letter from the RO, but did not 
appeal.  Thus, the rating decision became final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002).  Thereafter, in May 2003, the RO 
denied an application to reopen a claim for service 
connection for sleeping trouble.  The Veteran attempted to 
appeal that decision, but his VA Form 9, Substantive Appeal 
was untimely and the RO closed the case.  Thus, that rating 
decision also became final.  Id.   

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103.

Pursuant to 38 C.F.R. § 3.156(a), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The Veteran's application to reopen his service 
connection claim was received at the RO in October 2004, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the May 2003 
RO rating decision consists of service treatment records 
(STRs), VA examination reports, VA treatment records, and 
claims and statements of the Veteran, as discussed below.

The STRs reflect that in April 1991 the Veteran was treated 
for an overdose of 9,000 milligrams of theophylline due to 
despondency and marital problems.  The diagnoses, after two 
days of hospitalization, were adjustment disorder with 
depressed mood; hypokalemia; hypernatremia, and reactive 
hyperglycemia.  A dental health questionnaire dated in May 
1992 reflects that the Veteran checked "Yes" to 
nervousness.  In April 1993, the Veteran was determined to be 
physically unfit for further duty and a medical discharge was 
recommended.  The medically disqualifying disease was 
bronchial asthma, but hypertension was also discovered.  
There is no separation examination report of record.  A 
dental health questionnaire dated in May 1993 reflects that 
the Veteran checked "no" to nervousness, but "yes" to 
heart problems or angina.  

In December 1997, the Veteran requested service connection 
for Persian Gulf War syndrome.  He reported sleep troubles 
and other signs and symptoms.  He reported that he was 
assigned to humanitarian aid assisting Kurdish people during 
the war and that he might have been exposed to chemicals 
then.  He reported that prior to going ashore, he had to take 
certain medication.  

A February 1998 VA general medical examination report 
reflects a complaint of a two-year history of sleeping 
troubles, night sweats and insomnia.  The examiner 
recommended a sleep apnea study.  A further provisional 
diagnosis notes that sleep disturbances might contribute to 
poor memory and concentration.  A February 1998 VA mental 
disorders compensation examination report notes that sleep 
impairment led to daytime fatigue.  No diagnosis was offered, 
although a sleep study was recommended.  

An October 1998 VA general medical examination report 
reflects complaint of a year and a half history of sleeping 
troubles.  The examiner recommended further examination.  An 
October 1998 VA neurological compensation examination report 
reflects a complaint of sleep problems.  The relevant 
impression was rule-out sleep apnea.   

An October 1998 VA mental disorders compensation examination 
report reflects that the Veteran reportedly served aboard 
ship in the Persian Gulf War area for about 8 months and that 
he went ashore in Saudi Arabia and in Turkey.  He did not 
report any participation in combat.  He reportedly had no 
nervous problem while in active service, but he reported 
three or four panic attacks per day, currently.  The Axis I 
diagnosis was male erectile disorder.  The Axis II diagnosis 
was schizoid personality disorder.  The Axis III diagnoses 
were asthma, hypertension, back problems, and sleep problems.  

Further neuropsychological testing, apparently conducted in 
December 1998, yielded an additional Axis III diagnostic 
impression of probable sleep apnea. 

In April 1999, the RO denied service connection for sleep 
problems on the basis that sleep problems shown had not been 
attributed to an undiagnosed illness.  

A January 2003 VA mental health clinic report contains an 
impression of insomnia NOS.  A January 2003 VA mental health 
clinic report notes continued problems with sleep 
disturbance, anxiety, and other symptoms.  The diagnostic 
impression on Axis 1 was anxiety disorder due to multiple 
medical problems.  A May 2003 VA mental health clinic report 
contains an Axis I impression of insomnia, rule-out sleep 
apnea.

As noted above, in May 2003 rating decision, the RO denied an 
application to reopen the service connection claim on the 
basis that no new and material evidence had been submitted 
since an April 1999 rating decision.  The Board will review 
the evidence submitted since the May 2003 RO decision to 
determine whether any of it is new and material evidence, 
that is, whether it is neither cumulative nor redundant and 
whether it raises a reasonable possibility of substantiating 
the claim for service connection for an undiagnosed illness 
manifested by sleep disturbance.  

The evidence submitted since the May 2003 RO decision 
includes a May 2003 spouse letter pertinent to the severity 
of the Veteran's sleep disorder.  This letter is date stamped 
as received on May 22, 2003, and the prior final decision was 
issued on May 20, 2003.  Thus, this letter was not considered 
in the May 2003 rating decision.  The May 2003 spouse letter 
addresses the increasing severity of the Veteran's sleep 
disturbance.  

A special VA vocational rehabilitation services assessment, 
dated in September 2006, notes that the reported sleep 
disorder had been studied by a licensed psychologist who 
concluded that this sleep disorder had not yet been properly 
diagnosed or treated.  The psychologist offered an Axis I 
impression of dyssomnia, not otherwise specified (NOS).  

The question for resolution by the Board is whether either 
item above, that is, the spouse's letter or the VA vocational 
rehabilitation report, is sufficiently new and material 
evidence to reopen the claim for service connection for sleep 
disturbance.  Given the benefit of the doubt doctrine set 
forth at 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, these items 
could place the evidence for service connection in relative 
equipoise.  Thus, new evidence that is neither cumulative nor 
redundant and which raises a reasonable possibility of 
substantiating the claim has been received. 

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  The issue will be 
addressed further below.

New and Material Evidence for Service Connection for 
Undiagnosed Illness Manifested by Gastrointestinal Signs or 
Symptoms

In an April 1999-issued rating decision, the RO denied 
service connection for gastrointestinal trouble due to 
undiagnosed illness.  The Veteran and his representative were 
notified of the decision in a letter from the RO, but did not 
appeal.  Thus, the rating decision became final.  38 U.S.C.A. 
§ 7105.  In May 2003, the RO denied an application to reopen 
the claim for gastrointestinal trouble due to undiagnosed 
illness.  The Veteran attempted to appeal that decision, but 
his VA Form 9, Substantive Appeal was untimely and the RO 
again closed the case.  Thus, that rating decision also 
became final.  Id.   

The relevant evidence of record at the time of the May 2003 
RO rating decision consists STRs, VA examination reports, VA 
treatment records, and claims and statements of the Veteran, 
as discussed below.

The STRs reflect that in April 1991 the Veteran complained of 
vomiting at various times.  A dental health questionnaire 
dated in May 1992 reflects that the Veteran checked "Yes" 
to nervousness.  In May 1993, the Veteran was medically 
discharged due to bronchial asthma.  

During an August 1993 VA compensation examination, the 
digestive system was found to be within normal limits.  

In December 1997, the Veteran requested service connection 
for Persian Gulf War syndrome.  He reported gastric problems, 
among others.    

A February 1998 VA general medical examination report 
reflects a history of vomiting and heart burn.  An upper 
gastrointestinal study showed mild gastrointestinal reflux to 
the lower third of the esophagus.  An October 1998 VA general 
medical examination report reflects no gastric-related 
complaint. 

In April 1999, the RO denied service connection for 
gastrointestinal problems due to undiagnosed illness on the 
basis that gastrointestinal reflux is a "diagnosed 
condition."  

As noted above, in May 2003 rating decision, the RO denied an 
application to reopen the service connection claim on the 
basis that no new and material evidence had been submitted 
since an April 1999 rating decision.  The Board will review 
the evidence submitted since the May 2003 RO decision to 
determine whether any of it is new and material evidence, 
that is, whether it is neither cumulative nor redundant and 
whether it raises a reasonable possibility of substantiating 
the claim for service connection for gastrointestinal 
problems due to undiagnosed illness.  

The evidence submitted since the May 2003 RO decision 
includes a May 2003 spouse letter and a May 2003 letter from 
the Veteran that mention the gastrointestinal disorder.  
These are not new and material because they do not add any 
new information.  The claimed gastrointestinal signs and 
symptoms had been previously considered.  A February 2007 VA 
Persian Gulf Registry examination does not mention any 
gastrointestinal complaint or finding.  Thus, evidence that 
is neither cumulative nor redundant and which raises a 
reasonable possibility of substantiating the claim has been 
not submitted. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The 
application to reopen a claim for service connection for 
undiagnosed illness manifested by gastrointestinal signs or 
symptoms must be denied. 

New and Material Evidence for Service Connection for 
Undiagnosed Illness Manifested by Blood in the Urine

In an April 1999-issued rating decision, the RO denied 
service connection for blood in the urine.  The Veteran and 
his representative were notified of the decision in a letter 
from the RO, but did not appeal.  Thus, the rating decision 
became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  
Thereafter, in May 2003, the RO denied an application to 
reopen the claim.  The Veteran attempted to appeal that 
decision, but his VA Form 9, Substantive Appeal was untimely 
and the RO again closed the case.  Thus, that rating decision 
also became final.  Id.   

The relevant evidence of record at the time of the final May 
2003 RO rating decision consists of STRs, VA examination 
reports, VA treatment records, and claims and statements of 
the Veteran, as discussed below.

The STRs do not reflect relevant treatment or complaints for 
a disability manifested by blood in the urine.  There is no 
separation examination report of record.  

An August 1993 VA examination report reflects no relevant 
finding or complaint. 

The Veteran underwent X-rays of the kidneys in April 1997 to 
rule out kidney stones.  He had complained of right flank 
pains.  The X-rays were normal.  He underwent a kidney 
intravenous urogram study in May 1997.  The urogram showed no 
definite urinary tract calcification and showed that both 
kidneys were of normal size and appeared to function 
normally.  The urogram was normal.  

In July 1997, VA treated the Veteran for recurrent hematuria 
and urinary tract infection.  Several assessments were 
offered, but no diagnosis.  The assessments included 
epididymitis, urinary tract infection, obesity, hypertension, 
dysuria, prostatitis, and post-coital syndrome.  Cipro(r) was 
prescribed.  

In December 1997, the Veteran requested service connection 
for Persian Gulf War syndrome.  He reported blood in the 
urine and painful urination, among other signs and symptoms.  
He reported that he was assigned to humanitarian aid 
assisting Kurdish people during the war and that he might 
have been exposed to chemicals then.  He reported that prior 
to going ashore, he had to take certain medication.  

A February 1998 VA general medical examination report 
reflects complaint of pain and blood in the urine for which 
VA had treated with Pyridium(r) and Cipro(r).  A urinalysis was 
negative.  

A May 1998 vascular flow imaging study reflects a complaint 
of severe irritative voiding symptoms not resolved with 
antibiotic therapy.  The test showed decreased right kidney 
function, but normal bladder uroflowmetry.  

A October 1998 VA general medical examination report reflects 
complaint of a year and a half history of hematuria.  The 
diagnosis was history of recurrent hematuria with burning.  
The examiner recommended a urology examination. 

An October 1998 VA genitourinary compensation examination 
report reflects a one and a half year history of painful 
urination.  The Veteran reported that a private pyelogram and 
cytoscopy were negative.  The Veteran failed to report for a 
renal ultrasound.  The impressions were history of dysuria, 
etiology unknown; mild anemia, etiology unknown; and, 
decreased testosterone.  

In April 1999, the RO denied service connection for blood in 
the urine on the basis that the dysuria symptoms did not 
warrant a compensable evaluation.

In January 2002, the Veteran reported continued urinary tract 
problems for which medication had not helped. 
 
A January 2003 VA mental health clinic report notes a history 
of urinary tract infection, NOS.   

As noted above, in a final May 2003 rating decision, the RO 
denied an application to reopen the service connection claim 
on the basis that no new and material evidence had been 
submitted since an April 1999 rating decision.  The Board 
will review the evidence submitted since the May 2003 RO 
decision to determine whether any of it is new and material 
evidence, that is, whether it is neither cumulative nor 
redundant and whether it raises a reasonable possibility of 
substantiating the claim for service connection for 
undiagnosed illness manifested by blood in the urine, 
including signs and symptoms of a possible kidney disorder.  

The evidence submitted since the May 2003 RO decision 
includes a May 2003 spouse letter pertinent to continued 
complaints of painful urination.  In May 1993, the Veteran 
reported a several year history of severe pain when 
urinating.  While the Veteran had reported painful urination 
in 1998, because service connection for undiagnosed illness 
requires evidence of chronicity of a painful condition and 
these letters demonstrate chronicity, they are new and 
material evidence that is neither cumulative nor redundant 
and which raises a reasonable possibility of substantiating 
the claim. 

Moreover, a February 2007 VA Persian Gulf Registry 
examination report notes a 10 year history of painful 
urination.  No relevant diagnosis was offered.  Because 
service connection for undiagnosed illness requires evidence 
of chronicity of a painful, undiagnosed condition, this 
report clearly supports service connection.  It is therefore 
new and material evidence that is neither cumulative nor 
redundant and which raises a reasonable possibility of 
substantiating the claim. 

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  

New and Material Evidence for Service Connection for Anxiety 
Disorder or Undiagnosed Illness Manifested by Signs or 
Symptoms of Anxiety.  

In an April 1999-issued rating decision, the RO denied 
service connection for difficulty concentrating and 
remembering.  The Veteran and his representative were 
notified of the decision in a letter from the RO, but did not 
appeal.  Thus, the rating decision became final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002).  Thereafter, in May 2003, the RO 
denied an application to reopen claims of entitlement to 
service connection for an anxiety disorder, previously 
characterized as difficulty concentrating and remembering.  
The Veteran attempted to appeal that decision, but his VA 
Form 9, Substantive Appeal was untimely and the RO again 
closed the case.  Thus, that rating decision also became 
final.  Id.   

The relevant evidence of record at the time of the May 2003 
RO rating decision consists of STRs, VA examination reports, 
VA treatment records, and claims and statements of the 
Veteran, as discussed below.

The STRs reflect that in April 1991 the Veteran was treated 
for an overdose of 9,000 milligrams of theophylline due to 
despondency and marital problems.  The diagnoses, after two 
days of hospitalization, was adjustment disorder with 
depressed mood; hypokalemia; hypernatremia, and reactive 
hyperglycemia.  A dental health questionnaire dated in May 
1992 reflects that the Veteran checked "Yes" to 
nervousness.  In April 1993, the Veteran was determined to be 
physically unfit for further duty due to bronchial asthma.  A 
dental health questionnaire dated in May 1993 reflects that 
the Veteran checked "no" to nervousness, but "yes" to 
heart problems or angina.  

An August 1993 VA examination report reflects that the 
Veteran reported no mental disorder or related symptom. 

In December 1997, the Veteran requested service connection 
for Persian Gulf War syndrome.  He reported inability to 
concentrate, among others.  He reported that he was assigned 
to humanitarian aid assisting Kurdish people during the war 
and that he might have been exposed to chemicals then.  He 
reported that prior to going ashore for that assignment, he 
had to take certain medication.  

A February 1998 VA general medical examination report 
reflects complaint of a two-year history of concentration and 
memory deficits.  A February 1998 VA mental disorders 
examination report notes that cognitive problems could be due 
to sleep apnea, however, a sleep study would be necessary 
before a further diagnosis could be offered.  No Axis I 
diagnosis was offered.  The relevant diagnosis of Axis III 
was possible sleep apnea.  

A February 1998 neurology consultation request form indicates 
that chronic sleep difficulty could be responsible for 
fatigue and cognitive impairment. 

An October 1998 VA general medical examination report 
reflects complaint of a year and a half history of memory 
loss and anxieties.  The examiner recommended psychiatric 
examination. 

An October 1998 VA mental disorders compensation examination 
report reflects that the Veteran reportedly served aboard 
ship in the Persian Gulf War area for about 8 months and that 
he went ashore in Saudi Arabia and in Turkey.  He did not 
report any participation in combat.  He reportedly had no 
nervous problem while in active service, but he reported 
three or four panic attacks per day, currently.  The examiner 
noted concrete thinking.  The Axis I diagnosis was male 
erectile disorder.  The Axis II diagnosis was schizoid 
personality disorder.  The Axis III diagnoses were asthma, 
hypertension, back problems, and sleep problems.  

Further neuropsychological testing, apparently conducted in 
December 1998, yielded additional Axis I diagnostic 
impressions of schizophrenia, paranoid-type, and alcohol 
dependence.  The examiner surmised that memory problems were 
due to severe psychological distress, excessive rumination, 
and psychotic thinking.  

In April 1999, the RO denied service connection for 
difficulty concentrating or remembering on the basis that no 
psychiatric diagnosis has been offered.  

A January 2003 VA mental health clinic report notes continued 
problems with concentration, attention, worry, anxiety, and 
fatigue.  The diagnostic impression on Axis 1 was anxiety 
disorder due to multiple medical problems.  

A May 2003 VA mental health clinic report contains an Axis I 
impression of psychosis, NOS.

As noted above, in May 2003 rating decision, the RO denied an 
application to reopen the service connection claim on the 
basis that no new and material evidence had been submitted 
since an April 1999 rating decision.  The RO recharacterized 
the previous service connection claim for undiagnosed illness 
manifested by difficulty concentrating and memory problems to 
one of service connection for anxiety.  The Board will review 
the evidence submitted since the May 2003 RO decision to 
determine whether any of it is new and material evidence, 
that is, whether it is neither cumulative nor redundant and 
whether it raises a reasonable possibility of substantiating 
the claim for service connection for an anxiety disorder or 
undiagnosed illness manifested by signs or symptoms of 
anxiety.  

The evidence submitted since the May 2003 RO decision 
includes a May 2003 spouse letter pertinent to having 
witnessed the Veteran's increasing forgetfulness.  In a May 
2003 letter to the RO, the Veteran reported that he desired 
to pursue service connection for difficulty concentrating and 
remembering.  

A July 2005 VA mental health clinic report notes that the 
current problem list and diagnoses included PTSD, depression 
NOS, and insomnia NOS. 

A special VA vocational rehabilitation services assessment 
dated in September 2006 offers Axis I impressions of 
cognitive disorder, NOS; dyssomnia, NOS; panic disorder 
without agoraphobia; and rule-out PTSD.  

A February 2007 VA Persian Gulf registry examination report 
reflects a complaint of memory loss, inability to focus and 
concentrate.  The Veteran reported that these symptoms 
started between 1992 and 1993.  An impression of "anxiety 
disorder/depression/PTSD" was offered, but the examiner did 
not relate memory loss and inability to focus or concentrate 
to the impression offered. 

The question for resolution is whether any item mentioned 
above is sufficiently new and material evidence to reopen the 
claim.  Given the benefit of the doubt doctrine set forth at 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, these items suggest 
that the reported memory loss symptoms have not been 
attributed to a known diagnosis.  These items of evidence 
therefore are favorable for service connection.  Thus, 
evidence that is neither cumulative nor redundant and which 
raises a reasonable possibility of substantiating the claim 
has been submitted. 

Because the evidence submitted is sufficiently new and 
material to reopen the claim, the application to reopen the 
service connection claim must be granted.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the Veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, psychosis, and/or other organic diseases of the 
nervous system, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
Veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
Veterans under 38 U.S.C.A. § 1154(b), but, because the 
Veteran was not in combat, he will not be afforded this 
consideration.  

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to Veterans who exhibit objective 
indications of chronic disability [explained below] resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms listed in this regulation provided 
that such disability became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2011.  For purposes of this 
regulation, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: (1) 
fatigue (2) signs or symptoms involving skin (3) headache (4) 
muscle pain (5) joint pain (6) neurologic signs or symptoms 
(7) neuro-psychological signs or symptoms (8) signs or 
symptoms involving the respiratory system (upper and lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.  Supervening 
conditions, willful misconduct or affirmative evidence that 
the condition was not incurred during active military service 
in Southwest Asia will preclude payment of compensation under 
this section.  38 U.S.C.A. §§ 1113, 1117, 1118 (West 2002); 
38 C.F.R. § 3.317.

In materials published in the Federal Register when 38 C.F.R. 
§ 3.317 was issued, VA explained objective indications of 
chronic disability:

   Ordinarily, an objective indication is 
established through medical findings, i.e., 
"signs" in the medical sense of evidence 
perceptible to an examining physician.  However, we 
also will consider non-medical indications which can 
be independently observed or verified, such as time 
lost from work, evidence that a veteran has sought 
medical treatment for his or her symptoms, evidence 
affirming changes in the veteran's appearance, 
physical abilities, and mental and emotional 
attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

As noted in the introduction, the Veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  He maintains that he has undiagnosed illnesses 
manifested by various neurologic and other signs and symptoms 
such as blood in the urine, memory loss, sleep disorder, 
psychological signs and symptoms, weight gain, muscle 
tingling, chronic thirst and dry mouth, headaches, and 
blackouts.  The medical evidence reflects that several 
diagnoses have been offered.  The diagnoses that have been 
offered are male erectile disorder; schizoid personality 
disorder; sleep problems; possible sleep apnea; history of 
recurrent hematuria with burning; anxiety disorder, and 
memory loss.  Also, diagnostic impressions of cognitive 
disorder NOS, dyssomnia NOS, and panic disorder without 
agoraphobia have been offered.  Under the circumstances, the 
provisions of 38 C.F.R. § 3.317 will be applied to blood in 
the urine, sleep disorder, psychological signs and symptoms 
of memory loss and inability to concentrate, weight gain, 
muscle tingling, chronic thirst and dry mouth, headaches, and 
blackouts, because no diagnosis has been offered to explain 
these.  A special December 1998 VA neuropsychiatric report 
mentions that memory loss was due to severe psychological 
stress, excessive rumination, and psychotic thinking; 
however, these are not diagnoses.  

Service Connection for Undiagnosed Illness Manifested by 
Sleep Disturbances

No specific diagnosis has been offered to explain the 
Veteran's sleep disturbances.  Although impressions of 
insomnia and dyssomnia and possible sleep apnea have been 
offered, the terms insomnia and dyssomnia are symptom-based 
terms for sleep disturbances.  Although sleep apnea is a 
diagnosis, it was never offered as a diagnosis, as only 
"possible" sleep apnea is mentioned.  

The Board finds objective evidence of a chronic condition 
manifested by sleep disturbances that have existed for more 
than six months.  This has not been attributed to a known 
diagnosis.  Under 38 C.F.R. § 4.88b, Diagnostic Code 6354, 
chronic fatigue syndrome (which can include sleep 
disturbances) warrants at least a 10 percent rating where 
medication is taken to control the disorder.  In this case, 
medication for sleep has been prescribed, as noted in the 
February 2007 Persian Gulf registry examination report that 
notes hydroxyzine hydrochloride, 50 mg at bedtime as needed, 
for sleep.  Therefore, an undiagnosed illness has caused 
chronic sleep disturbance manifested to a degree of 10 
percent or more.  There has been no evidence presented that 
suggests that sleep disturbances are the result of a 
supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  

The Court has stated, "the requirement that a veteran show a 
"nexus between the chronic disability and the undiagnosed 
illness" impermissibly adds a limitation to, rather than 
derives from, the statute and the regulation and thus runs 
afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation 
imposing fault requirement where no such requirement is 
imposed by its implementing statute is invalid)."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service 
connection for sleep disturbances have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by chronic sleep disturbances.  

Service Connection for Undiagnosed Illness Manifested by 
Blood in the Urine and/or Signs or Symptoms of a Kidney 
Disorder

No specific diagnosis has been offered to explain blood in 
the urine.  Although a diagnosis of history of recurrent 
hematuria with burning has been offered, this is simply a 
description of the symptoms.  The list of manifestations of 
undiagnosed illnesses supplied at 3.317 (b) does not mention 
blood in the urine, but it specifically states that the signs 
or symptoms are not limited to those on the list.  Therefore, 
a claimed disability due to blood in the urine, even though 
not listed in the regulation, will be considered.  Because 
the Veteran also seeks service connection for a kidney 
disorder and because diagnostic testing has failed to detect 
a kidney-related disability, the Board has combined the two 
claimed disabilities, blood in the urine and a kidney 
disorder, for presumptive service connection.  

The record contains objective evidence of a chronic condition 
manifested by blood in the urine.  Hematuria has existed for 
more than six months and has not been attributed to a known 
diagnosis.  The most recent, February 2007, Persian Gulf 
registry examiner obtained current blood and urine analysis.  
The analysis continues to show a trace of blood in the urine.  
Urology and renal tests have failed to discover a diagnosed 
kidney or bladder disease.  The next question is whether an 
undiagnosed illness of the kidney or bladder manifested by 
blood in the urine has been at least 10 percent disabling.

Under 38 C.F.R. §§ 4.115a, 4.115b, many urinary disorders and 
most kidney disorders are rated as renal dysfunction.  An 
appropriate diagnostic code is Diagnostic Code 7535, toxic 
nephropathy.  This code is appropriate because the 
undiagnosed illness provisions contemplate exposure to toxic 
substances.  

Where there is albumin constant or recurring with hyaline and 
granular casts or red blood cells; or where there is 
transient or slight edema or hypertension rated at least 10 
percent disabling under Diagnostic Code 7101, a 30 percent 
rating is warranted for renal dysfunction.  38 C.F.R. 
§§ 4.115a.  

In this case, the February 2007 VA Persian Gulf registry 
examination report mentions that urine albumin level was 
elevated and there is no indication that the abnormal albumin 
level is changing, thus it is constant.  Granular casts were 
not mentioned, but the report notes red blood cells in the 
urine (hence the earlier diagnosis of hematuria).  Moreover, 
although transient or slight edema is not shown, service-
connected hypertension that is rated 10 percent is shown.  
Thus, it appears that the criteria for a compensable rating 
under Diagnostic Code 7535 are more nearly approximated.  

A diagnostic code for painful urination is not offered.  
Regardless, the facts above reflect that an undiagnosed 
illness has caused blood in the urine manifested to a degree 
of 10 percent or more.  There has been no evidence presented 
that suggests that blood in the urine is the result of a 
supervening condition, willful misconduct, or that the 
condition was not incurred during active military service in 
Southwest Asia.  The regulatory requirements for presumptive 
service connection have been met.  Service connection is 
therefore granted for an undiagnosed illness manifested by 
chronic blood in the urine.  
 
Service Connection for Undiagnosed Illness Manifested by 
Chronic Fatigue and Weakness

The STRs are negative for a relevant complaint; however, no 
separation examination report is of record.  An August 1993 
VA examination report reflects that the Veteran reported no 
relevant disorder or related symptom. 

A February 1998 neurology consultation request form indicates 
that that chronic sleep difficulty could be responsible for 
fatigue. 

A January 2003 VA mental health clinic report notes continued 
problems with fatigue.  The diagnostic impression on Axis 1 
was anxiety disorder due to multiple medical problems.  

In May 2005, the Veteran submitted additional claims for 
service connection.  He reported chronic fatigue and weakness 
of body and muscles, among others.  

A February 2007 VA Persian Gulf registry examination report 
reflects a complaint of joint pains and feeling tired and 
fatigued.  The Veteran reportedly falls asleep while driving 
and joint pains migrated from one joint to another.  The 
examiner noted shortness of breath with exertion, but 
attributed that to asthma.  The Veteran reported that these 
symptoms started between 1992 and 1993.  Impressions of 
"anxiety disorder/depression/PTSD"; hypertension, erectile 
dysfunction; anemia; and asthma were offered, but the 
examiner did not relate chronic fatigue or weakness to these.  

No evidence has been presented that tends to establish that 
the Veteran does not suffer from weakness and fatigue.  There 
is objective evidence that the Veteran's weakness and fatigue 
is chronic, that is, it has existed for more than six months.  
It has not been attributed to any known diagnosis.  

Under Diagnostic Code 6354, a 10 percent rating is warranted 
for chronic fatigue syndrome where there is debilitation due 
to such symptoms as inability to concentrate, forgetfulness, 
confusion, or a combination of other signs and symptoms.  
Considering these provisions, the Board finds that the 
Veteran's weakness and fatigue has been shown to be 
manifested to a degree of 10 percent within applicable time 
limits.  Evidence of a supervening condition, willful 
misconduct or evidence tending to show that the condition was 
not incurred during active military service in Southwest Asia 
has not been presented.  

The regulation envisages service connection for symptoms 
reported by the Veteran where independently observed or 
verified.  The Veteran has asserted that he has weakness and 
fatigue and his medical examiner has not voiced any 
disagreement with that assessment.

The regulatory requirements for presumptive service 
connection for chronic fatigue have been met.  Service 
connection is therefore granted for undiagnosed illness 
manifested by chronic weakness and fatigue.  

Service Connection for Undiagnosed Illness Manifested by 
Muscle Tingling

The STRs reflect no relevant complaint.  An August 1993 VA 
examination report reflects that the Veteran reported no 
related symptom. 

In December 1997, the Veteran requested service connection 
for Persian Gulf War syndrome.  He reported various symptoms, 
but tingling sensation was not mentioned.

An October 1998 VA neurological compensation examination 
report reflects the Veteran had various complaints, but he 
denied tingling or numbness of the extremities. 

In May 2005, the Veteran reported muscle tingling, but rather 
vaguely. 

A February 2007 VA Persian Gulf registry examination report 
reflects swelling of both legs and both ankles with pitting 
edema, worse on the right.  There was a skin rash, mild 
ischemic changes of the legs.  Neurological examination was 
normal.  No diagnosis relevant to muscle tingling was 
offered.  

Competent lay evidence of muscle tingling that has existed 
for more than six months and that has not been attributed to 
a known diagnosis has been submitted.  Under 38 C.F.R. 
§ 4.73, painful muscle groups can warrant ratings up to 60 
percent, depending on the severity of the injury, and 
compensable ratings are warranted for moderate injury of any 
muscle group.  Therefore, it is at least as likely as not 
that the Veteran's reported muscle tingling has been 
manifested to a degree of 10 percent.  There has been no 
evidence presented that suggests that these symptoms are the 
result of a supervening condition, willful misconduct, or 
that the condition was not incurred during active military 
service in Southwest Asia.  The Board therefore finds that 
the regulatory requirements for presumptive service 
connection for muscle tingling have been met.  Service 
connection is therefore granted for an undiagnosed illness 
manifested by muscle tingling.  

Service Connection for Undiagnosed Illness Manifested by 
Chronic Headaches

The STRs do not reflect a complaint of headaches.  An August 
1993 VA examination report reflects that the Veteran reported 
no significant headaches. 

In December 1997, the Veteran requested service connection 
for Persian Gulf War syndrome.  He reported headaches, among 
other symptoms.  A February 1998 VA general medical 
examination report reflects complaint of a two to three-year 
history of headaches.  

An October 1998 VA general medical examination report 
reflects complaint of a year-and-a-half history of severe 
headaches.  The examiner recommended neurology examination.  
An October 1998 VA neurological compensation examination 
report reflects a complaint of monthly headaches.  The 
relevant impression was headaches, mainly tension-type.   

In June 2005, the Veteran reported weekly migraines.  

A February 2007 VA Persian Gulf registry examination report 
reflects that the examiner reviewed the medical history of 
the Veteran's Persian Gulf War-related complaints.  The 
examiner made no diagnosis or other finding concerning the 
claimed headaches.   

Chronic headaches have existed for more than six months and 
have not been attributed to a known diagnosis.  While an 
impression of tension-type headaches was offered in October 
1998, no diagnosis was ever entered.  Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100, headache with characteristic 
prostrating attacks averaging one in two months over the last 
several months can warrant a 10 percent rating.  Therefore, 
it is at least as likely as not that the Veteran's chronic 
headaches have been manifested to a degree of 10 percent.  
There has been no evidence presented that suggests that these 
symptoms are the result of a supervening condition, willful 
misconduct, or that the condition was not incurred during 
active military service in Southwest Asia.  The Board 
therefore finds that the regulatory requirements for 
presumptive service connection for chronic headaches have 
been met.  Service connection is therefore granted for an 
undiagnosed illness manifested by chronic headaches.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for undiagnosed illness manifested by 
sleep disturbance, is reopened.  To this extent, the appeal 
is granted.  

New and material evidence having been submitted, the claim 
for service connection for undiagnosed illness manifested by 
blood in the urine, is reopened.  To this extent, the appeal 
is granted. 

New and material evidence having been submitted, the claim 
for service connection for undiagnosed illness manifested by 
anxiety disorder, is reopened.  To this extent, the appeal is 
granted. 

New and material evidence not having been submitted, the 
claim for service connection for undiagnosed illness 
manifested by gastrointestinal signs or symptoms is not 
reopened.  

Service connection for undiagnosed illness manifested by 
blood in the urine is granted. 

Service connection for undiagnosed illness manifested by 
sleep disturbances is granted.

Service connection for undiagnosed illness manifested by 
chronic fatigue and weakness is granted.

Service connection for undiagnosed illness manifested by 
muscle tingling is granted.

Service connection for undiagnosed illness manifested by 
chronic headaches is granted.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

Service Connection for Undiagnosed Illness Manifested by 
Anxiety or Other Neuropsychological Signs or Symptoms and 
Service Connection for PTSD

The Veteran's STRs reflect a suicide gesture due to 
despondency and two-day hospitalization with a diagnosis of 
adjustment disorder with depressed mood.  There is no 
separation examination report of record.  Since 1997, the 
Veteran has reported chronic loss of memory and loss of 
ability to concentrate.  The diagnoses and impressions 
offered during the appeal period have included paranoid 
schizophrenia, alcohol dependence, cognitive disorder NOS, 
panic disorder without agoraphobia, anxiety disorder, and 
PTSD.  A December 1998 VA neuropsychological report indicates 
that memory problems were due to severe psychological stress, 
excessive rumination, and psychotic thinking.  A January 2003 
VA mental health clinic report notes that anxiety disorder is 
due to multiple medical problems.  

Because of the varying psychiatric diagnoses, impressions, 
and etiologies given, another examination is necessary to 
help us determine the nature and etiology of each mental 
symptom shown.  



Service Connection for Anemia

An October 1998 VA genitourinary examination report contains 
an impression of mild anemia, etiology unknown, and a 
February 2007 VA Persian Gulf registry examination report 
contains a diagnosis of anemia.  Because anemia is a 
diagnosis, service connection for undiagnosed illness is 
precluded; however, medical evidence of the nature and 
etiology of the Veteran's anemia would be helpful prior to 
adjudication.

Service Connection for Undiagnosed Illness Manifested by 
Weight Gain

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, abnormal weight 
loss.  38 C.F.R. § 3.317 (b) (12) (2008).  Because such signs 
or symptoms are not limited to abnormal weight loss, the 
Board infers that abnormal weight gain might also be 
considered a sign or symptom of an undiagnosed illness.  
However, more medical evidence addressing the nature and 
etiology of this sign or symptom would be helpful prior to 
adjudication.  


Service connection for Undiagnosed illness manifested by 
Chronic Thirst and Dry Mouth

The Veteran claimed service connection for chronic thirst and 
dry mouth in May 2005.  No examiner has addressed these 
symptoms.  Noting that a diagnosis of diabetes mellitus (non-
service-connected) has been offered and noting that thirst 
may be a symptom of diabetes mellitus, an examination to 
determine the nature and etiology of these symptoms would be 
helpful prior to adjudication.  

Service Connection for Undiagnosed Illness Manifested by 
Blackouts

In December 1997, the Veteran requested service connection 
for Persian Gulf War syndrome.  He reported blackouts, among 
others.  An October 1998 VA neurological compensation 
examination report reflects a complaint of blackouts, 
although the most recent blackout was 6 months earlier.  The 
Veteran reportedly blacked out with coughing, rather than 
with any seizure activity.  The examiner noted that a CT of 
the head was normal and explained that the blackouts appeared 
to be more of a Vasovagal syncope.  No diagnosis or 
impression was offered.  

The claim of blackouts due to undiagnosed illness was omitted 
completely from the February 2007 VA Persian Gulf registry 
examination report.  An examination to determine the nature 
and etiology of the Veteran's blackouts would therefore be 
helpful.  

Entitlement to Special Monthly Compensation for Erectile 
Dysfunction

An October 1998 VA genitourinary compensation examination 
report notes erectile difficulty.  An October 1998 VA mental 
disorders compensation examination report contains an Axis I 
diagnosis of male erectile disorder.  A February 2007 Persian 
Gulf registry examination report contains an impression of 
erectile dysfunction.  No medical professional has offered an 
opinion on the etiology of the Veteran's erectile 
dysfunction.  An examination to determine the nature and 
etiology of the Veteran's erectile dysfunction would 
therefore be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a psychiatric 
examination.  The claims file should be 
made available to the psychiatrist for 
review of the pertinent evidence.  The 
psychiatrist should elicit a complete 
history of relevant symptoms from the 
Veteran, and answer the following:

I.  What is the current psychiatric 
diagnosis or diagnoses?

II.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability is related to active 
military service?  

III.  For any diagnosed psychiatric 
disorder found unrelated to active 
service, is it at least as likely as 
not that service-connected 
disability or disabilities have 
caused or increased the disorder? 

IV.  Are the Veteran's memory loss 
and difficulty concentrating 
attributed to any diagnosed mental 
disorder?  If so, which mental 
disorder or disorders?

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the Veteran's anemia.  The physician 
should review the pertinent evidence in 
the claims file, examine the Veteran, 
elicit a history of relevant symptoms 
from the Veteran, and offer a diagnosis 
if indicated.  The physician should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that anemia began during 
active service.  If this answer is 
"no", the physician should address 
whether it is at least as likely as not 
that a service-connected disability has 
caused or aggravated any anemia.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the Veteran's claimed abnormal weight 
gain.  The physician should review the 
pertinent evidence in the claims file, 
examine the Veteran, elicit a history of 
relevant symptoms from the Veteran, and 
offer a diagnosis, if indicated.  The 
physician should address whether it is at 
least as likely as not (50 percent or 
greater probability) that weight gain can 
be attributed to a known diagnosis.  If 
the answer to this question is "no", 
the physician should address whether 
abnormal weight gain is a symptom of a 
supervening condition and, if so, what 
supervening condition.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  

3.  The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the Veteran's claimed chronic thirst and 
dry mouth.  The physician should review 
the pertinent evidence in the claims 
file, examine the Veteran, elicit a 
history of relevant symptoms from the 
Veteran, and offer a diagnosis, if 
indicated.  The physician should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
chronic thirst and/or dry mouth can be 
attributed to a known diagnosis.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  

4.  The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the Veteran's chronic blackouts.  All 
indicated tests and studies should be 
undertaken.  The physician should review 
the pertinent evidence in the claims 
file, examine the Veteran, elicit a 
history of relevant symptoms from the 
Veteran, and offer a diagnosis if 
indicated.  The physician should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
blackouts can be attributed to a known 
diagnosis.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

5.  The AOJ should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the Veteran's erectile dysfunction.  All 
indicated tests and studies should be 
undertaken.  The physician should review 
the pertinent evidence in the claims 
file, examine the Veteran, elicit a 
history of relevant symptoms from the 
Veteran, and offer a diagnosis, if 
indicated.  The physician should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
erectile dysfunction began during active 
service.  If this answer is "no", the 
physician should address whether it is at 
least as likely as not that a service-
connected disability, such as 
hypertension and medication taken to 
control hypertension, has caused or 
aggravated erectile dysfunction.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

6.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims, accomplishing 
any additional development as necessary.  
If the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to 
report for examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


